UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4554


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRYAN KEITH PROFFITT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:10-cr-00002-JPJ-PMS-25)


Submitted: January 12, 2018                                       Decided: January 24, 2018


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, Brian J. Beck, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Abingdon,
Virginia, for Appellant. Rick A. Mountcastle, Acting United States Attorney, Roanoke,
Virginia, Mary Kathleen Carnell, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryan Keith Proffitt was charged with violating various conditions of his supervised

release. At a hearing at which Proffitt admitted committing the violations, the district court

revoked release and sentenced him to 12 months in prison. Proffitt appeals.

       “We will affirm a revocation sentence if it is within the statutory maximum and is

not ‘plainly unreasonable.’” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

(quoting United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)). The record

establishes that Proffitt was sentenced within the statutory maximum term of five years,

see 18 U.S.C. §§ 3559(a)(1), 3583(e)(3), 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 851 (2012).

The remaining question is whether the sentence is plainly unreasonable.

       “When reviewing whether a revocation sentence is plainly unreasonable, we must

first determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d
544, 546 (4th Cir. 2010). Only if we find a sentence to be unreasonable will we consider

whether it is “plainly” so. United States v. Crudup, 461 F.3d at 440.

       A revocation sentence is procedurally reasonable if the district court considered the

Chapter Seven policy statement range and the applicable 18 U.S.C. § 3553(a) (2012)

sentencing factors. Id. A revocation sentence is substantively reasonable if the court stated

a proper basis for concluding that the defendant should receive the sentence imposed, up

to the statutory maximum. Id. “A court need not be as detailed or specific when imposing

a revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.” United States v. Thompson,
595 F.3d at 547 (internal quotation marks omitted).

                                              2
       We conclude that Proffitt’s sentence is procedurally and substantively reasonable.

The district court stated that it had considered relevant § 3553(a) factors, and the court was

aware of Proffitt’s policy statement range of 8-14 months. Further, the court provided a

sufficiently individualized assessment in fashioning the revocation sentence. In this regard,

the court was particularly concerned about Proffitt’s multiple convictions for driving while

intoxicated, the need for deterrence, and his breach of trust. We find no merit to the claim

raised for the first time on appeal that the sentence was based on (1) speculation about other

instances when Proffitt might have driven under the influence or (2) the district court’s not

understanding why Proffitt had received a sentence of only 17 days for a recent drunk

driving offense.

       We therefore affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              3